

117 HR 2827 IH: Captain James C. Edge Gold Star Spouse Equity Act
U.S. House of Representatives
2021-04-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2827IN THE HOUSE OF REPRESENTATIVESApril 22, 2021Mr. Waltz (for himself, Mr. Moulton, and Mr. Crow) introduced the following bill; which was referred to the Committee on Armed Services, and in addition to the Committee on Veterans' Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo amend titles 10 and 38, United States Code, to expand certain benefits for surviving spouses of members of the Armed Forces who die in line of duty, and for other purposes.1.Short titleThis Act may be cited as the Captain James C. Edge Gold Star Spouse Equity Act.2.Continued eligibility for Survivor Benefit Plan for certain surviving spouses who remarrySection 1450(b)(2) of title 10, United States Code, is amended—(1)by striking An annuity and inserting (A) Subject to subparagraph (B), an annuity; and(2)by adding at the end the following new subparagraph:(B)The Secretary may not terminate payment of an annuity for a surviving spouse described in subparagraph (A) or (B) of section 1448(d)(1) solely because that surviving spouse remarries. In the case of a surviving spouse who remarried before reaching age 55 and before the date of the enactment of the Captain James C. Edge Gold Star Spouse Equity Act, the Secretary shall resume payment of the annuity to that surviving spouse for each month after the date of the enactment of that Act..3.Continued eligibility for dependency and indemnity compensation for surviving spouses who remarry(a)In generalSection 103(d) of title 38, United States Code, is amended—(1)in paragraph (2)(B), by adding at the end the following: The remarriage of a surviving spouse shall not bar the furnishing of benefits under section 1311 of this title to the surviving spouse of a veteran.; and(2)in paragraph (5), by striking subparagraph (A) and renumbering subparagraphs (B) through (E) as subparagraphs (A) through (D), respectively.(b)Resumption of payments to certain individuals previously denied dependency and indemnity compensationBeginning on the first day of the first month after the date of the enactment of this Act, the Secretary shall resume payment of dependency and indemnity compensation under section 1311 of such title to each living individual who—(1)is the surviving spouse of a veteran; and(2)remarried before—(A)reaching age 57; and(B)the date of the enactment of this Act.